The plaintiff in error, Charles Keith, was convicted upon an information charging that he did on August 27, 1922, unlawfully transport intoxicating liquor from a point unknown in Canadian county to a building at the corner of Bickford avenue and Mays street, El Reno. The jury failed to agree upon the punishment. The court sentenced the defendant to be confined for 90 days in the county jail and to pay a fine of $250. From the judgment he appeals and assigns as error the overruling of his motion to suppress and exclude from the consideration of the jury certain evidence obtained by an unlawful search of his person.
The undisputed facts are that F.V. Pierce, a policeman, searched the person of the defendant and took from his inside coat pocket a bottle of corn whisky. He was arrested, and this prosecution followed.
Before the commencement of the trial the defendant moved to suppress all the evidence on the ground that it had *Page 180 
been obtained by means of an unlawful search of the defendant and was an unreasonable search and seizure made in violation of the constitutional rights of the defendant.
Against the defendant's objection the bottle of whisky was offered in evidence.
The questions presented are the same as in case of Keith v. State, 30 Okla. Cr. 168, 235 P. 631, opinion this day handed down.
For the reasons given in the opinion in that case, the judgment of the lower court is reversed, and the cause remanded, with direction to discharge the defendant.